SILBERMAN, Judge.
In this appeal pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Quarra Woodard challenges the revocation of her community control and her resulting sentence. We affirm but note that Woodard’s written sentence fails to conform to the trial court’s oral pronouncement of sentence. Following the revocation of Woodard’s community control, the trial court orally imposed a sentence of 39 months’ imprisonment. However, the written sentence reflects 39.9 months’ imprisonment.
Woodard did not preserve this issue for appellate review because she did not object or file a motion to correct sentence pursuant to Florida Rule of Appellate Procedure 3.800(b). Accordingly, we affirm without prejudice to any right Woodard may have to file an appropriate postconviction motion addressing this issue. See Young v. State, 988 So.2d 1128, 1129 (Fla. 2d DCA 2008) (affirming Anders appeal without prejudice to any right the defendant had to file an appropriate postconviction motion to address an unpreserved sentencing error).
Affirmed.
CASANUEVA and KELLY, JJ., Concur.